United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               ___________

                                   No. 96-3931
                                   ___________

Ricky Olson,                            *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
City of Fargo; City of Fargo            * District of North Dakota.
Police Department; Alex Popel,          *
Officer; Paul Holte, Officer,           *      [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                    Submitted: May 21, 1997
                        Filed: May 29, 1997
                                ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                         ___________

PER CURIAM.
      Ricky Olson appeals the district court's1 adverse grant of summary judgment in
his 42 U.S.C. § 1983 action. After de novo review of the record, see Earnest v.
Courtney, 64 F.3d 365, 366-67 (8th Cir. 1995) (per curiam), we conclude that the
district court's judgment was correct. Accordingly, we affirm. See 8th Cir. R. 47B.



      1
       The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota.
A true copy.


      Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-